News from Buckeye Contacts:Steve Dean, Exec. Vice President and Chief Financial Officer 901-320-8352 Eric Whaley Investor Relations 901-320-8509 Website:www.bkitech.com BUCKEYE ANNOUNCES QUARTERLY DIVIDEND MEMPHIS, TN January 29, 2013 – Buckeye Technologies Inc. (NYSE:BKI) announced today that its Board of Directors declared a regular quarterly cash dividend in the amount of $0.09 per common share payable on March 15, 2013, to shareholders of record as of the close of business on February 15, 2013. Buckeye, a leading manufacturer and marketer of specialty fibers and nonwoven materials, is headquartered in Memphis, Tennessee, USA. The Company currently operates facilities in the United States, Germany, and Canada. Its products are sold worldwide to makers of consumer and industrial goods.
